DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s response filed December 8, 2022 has been received and entered into the application file.  All arguments have been fully considered. Claims 15-31 are currently pending.  Claims 15-18 and 21-28 are withdrawn.  Claims 1-14 are cancelled.  Claims 19 and 31 are currently amended.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 13, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections -Withdrawn
Claim 31 has been amended at step f). Claim 31 has been amended to remove the word “and” from the previously recited phrase “from about 10 to about 100 and µg/ml” so the phrase now reads as follows:
“…from about 10 to about 100 µg/ml”.
It is further noted that, although claim 31 indicates the claim status is “currently amended”, claim 31 does not include the marking, i.e. strike-through, to indicate the deletion of the word “and” (37 C.F.R § 1.121 (c)(2)).
For purposes of compact prosecution, the amendment will not be considered non-compliant, but any future amendments which fail to comply with 37 C.F.R § 1.121 will receive a notice of non-compliant amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Rejection Withdrawn
RE: Rejection of Claims 19-20 and 29-31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement:
Claim 19 has been amended to recite “…incubating or maintaining tissue for up to 5 weeks…”
The claims are considered to have sufficient written description. Therefore, the rejection is withdrawn.

New ground(s) of Rejection
Claims 19-20 and 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 recites “A method for long term preservation of tissue comprising incubating or maintaining tissue for up to 5 weeks, wherein the preservation medium comprises an amount of FGF-18 such that the tissue maintains at least 60% of its bulk modulus during the preservation”.
Upon further review of the specification, regarding the tissue maintaining at least 60% of its bulk modulus (resistance to compression) during the preservation, the specification shows that Applicants have not provided sufficient description of the invention to support they were in possession of preserving any type of tissue, wherein the tissue maintains at least 60% of its bulk modulus during the preservation.
Possession of an invention may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998).  
In the instant case the only references in the specification to the incubating or maintaining tissue…such that the tissue maintains at least 60% of its bulk modulus, are directed to cartilage tissue (Specification at pages 7-8).  A review of the specification shows that Applicants have not provided sufficient description of the invention to support they were in possession of preserving any type of tissue, e.g. neural tissue, cardiovascular tissue, pulmonary tissue, wherein the tissue maintains at least 60% of its bulk modulus during the preservation.
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 USC 112, first paragraph. 

New ground(s) of Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 has been amended to remove the phrase “a preservation medium”.  However, claim 19 recites the limitation "the preservation medium" in line 3.  There is insufficient antecedent basis for this limitation in the claim since the claim has been amended to remove the phrase “a preservation medium”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meloni et al. (The University of Pennsylvania Orthopaedic Journal, Volume 25, June 2015, pages 137-139; see PTO-892) (“Meloni”), as evidenced by Tebubio.com (Antibiotics Penicillin/Streptomycin/Amphotericin B, PSF-1, retrieved from the internet; previously cited) (“Tebubio.com”), and further evidenced by R&D Systems (Amphotericin B (Fungizone), retrieved from the internet; previously cited) (“R&D Systems”).
Meloni is directed to the use of sprifermin (rhFGF18) for preservation of articular cartilage mechanical properties during in vitro culture and storage. Meloni teaches rhFGF18 stimulates chondrocyte proliferation and matrix production in vitro, and reduces cartilage degeneration (Introduction, page 137).
Regarding claim 19, Meloni teaches using a one day per week exposure of cartilage explants to rhFGF18 (Sprifermin), which resulted in preserving cartilage mechanical properties. (Introduction, page 137). The cartilage explants were cultured in complete medium comprising DMEM with 10% FBS, 1X PSF, 1% Fungizone, 1% MEM Vitamins, 25 mM HEPES buffer, 50 µg/ml Vitamin C and 100 ng/ml Sprifermin (rhFGF18) was applied for 24 hours per week.  Controls were cultured in the same complete medium without the addition of Sprifermin (rhFGF18).  The mechanical properties of the cultured cartilage were evaluated using uniaxial unconfined compression and equilibrium moduli were calculated (Methods, page 137).
Meloni’s Figure 2 illustrates using 100 ng/ml of rhFGF18 once per week during the cartilage explant preservation maintained the cartilage bulk modulus at a level equal to (100%) or greater than the level at initial explant for up to 5 weeks (i.e. at least 60%).  For example, the initial equilibrium modulus in the middle zone (30-60% depth) was approximately 1700 kPa, and remained at approximately 1700 kPa at week 5.
Thus, Meloni’s disclosed method anticipates claim 19.
Regarding claim 29, Meloni’s complete medium comprises 1 X PSF.  It is noted that Tebubio.com evidences the component indicated as PSF is synonymous with the penicillin/streptomycin/amphotericin B antibiotics formulation.  Thus, Meloni’s disclosed medium comprises antibiotics, thus anticipating claim 29.
Regarding claim 30, Meloni teaches rhFGF18 identified as Sprifermin. It is noted the instant specification (page 3) discloses Sprifermin is the truncated form of human FGF18 that correlates to SEQ ID NO: 2, thus Meloni’s teaching anticipates claim 30.
Regarding claim 31, as set forth above regarding claim 30, Meloni’s disclosed rhFGF18 anticipates Applicant’s claimed SEQ ID NO:2.  
Further, as to the claimed concentration of FGF-18, Meloni teaches 100 ng/mL, thus anticipating claim 31.
As to the claimed concentration ranges for penicillin and streptomycin, it is noted as set forth above regarding claim 29, Tebubio.com evidences the 1% PSF disclosed by Meloni correlates to 100 U/ml of penicillin (i.e. 1% of 10,000 U/ml) and 100 µg/ml of streptomycin (i.e. 1% of 10,000 µg/ml), thus anticipating claim 31.
As to the claimed concentration of fungizone ranging from about 1 to about 10 µg/ml, it is noted as set forth above regarding claim 29, Meloni teaches the culture medium comprises 1% PSF which is synonymous with penicillin/streptomycin/amphotericin B.  
R&D Systems evidences that Fungizone is synonymous with Amphotericin B and  Tebubio.com evidences the 1% PSF disclosed by Meloni correlates to 2.5 µg/ml amphotericin B (i.e. 1% of 250 µg/ml). Thus, Meloni’s teaching anticipates claim 31.
As to medium comprising HEPES at a concentration ranging from 10 to 50 mM, Meloni teaches the cell culture medium comprises 25 mM HEPES. Thus, anticipating claim 31.
As to the medium comprising ascorbic acid at a concentration from about 10 to about 100 µg/ml, Meloni teaches the cell culture medium comprises 50μg/ml Vitamin C (ascorbic acid).  Thus, anticipating claim 31.
As to the medium comprising MEM vitamins, Meloni teaches the cell culture medium comprises 1% MEM vitamins (page 15, lines 34-35).  Thus, Meloni’s teaching anticipates claim 31.
Further regarding the medium optionally comprising serum, Meloni teaches the medium comprises 10% FBS.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejection(s) Withdrawn
RE: Rejection of Claim(s) 19 and 29-31 under 35 U.S.C. 103 as being unpatentable over Ladel, as evidenced by Tebubio.com and R&D Systems:
Upon further consideration of Applicant’s amendment submitted December 8, 2022, the rejection under 35 U.S.C. 103 has been withdrawn.  However, new ground(s) of rejection are set forth below.

New ground(s) of Rejection, necessitated by Amendment

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Meloni, as evidenced by Tebubio.com and R&D Systems, as applied to claims 19 and 29-31 above, and further in view of Brighton et al., (Arthritis and Rheumatism, Vol. 22, No. 10 (October 1979), pages 1093-1101; previously cited) (“Brighton”).
The teaching of Meloni, as evidenced by Tebubio.com and R&D Systems is set forth above.
Regarding claim 20, as to the limitation regarding the temperature range of about 20°C to about 38°C, it is noted that Meloni is silent as to the culture temperature.  However, Brighton is directed to culturing and storage of cartilage tissue and specifically teaches storage at 37°C in standard culturing conditions, wherein the tissue remained viable for up to 60 days (8.5 weeks) (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incubate in storage medium at a temperature of 37°C (prior art range lies within the claimed range).
The person of ordinary skill in the art would have been motivated to modify the method of Meloni to use well-known culture conditions, i.e. temperature of 37°C, as taught by Brighton, for the predictable result of successfully maintaining the viability of the desired cartilage tissue, thus meeting the limitation of claim 20.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Meloni and Brighton because each of these teachings are directed at the cultivation and preservation of cartilage tissue.
Further regarding claim 20 steps (a), (b) and (c), it is noted that Meloni adds the rhFGF-18 to the cultures in an intermittent manner.
Specifically, the rhFGF18 is added for one day (i.e. 24 hours) per week, and thereafter the rhFGF18 is removed and the culture is continued for 6 days (144 hours) without rhFGF18 (i.e. preservation medium that does not comprise FGF-18). This scheme corresponds to a weekly cycle and Meloni teaches repeating the weekly cycle for 5 weeks of culture (i.e. repeating steps (a) and (b) until completion of preservation) (Meloni at Methods, page 137).  
Thus, Meloni’s teaching meets the limitations of claim 20 steps (a), (b) and (c).


Claim(s) 19 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ladel et al., (WO 2015/124735, published 27 August 2015; IDS 9/16/2019; previously cited) (“Ladel”), as evidenced by Tebubio.com (previously cited), R&D Systems (previously cited) and Meloni et al (set forth above).
Ladel is directed to regenerative medicine, specifically cartilage regeneration (Abstract; page 1, lines 4-7; page 8, lines 12-13).
Regarding claim 19, Ladel’s Example 1 (pages 15-16) teaches the following method for incubating and maintaining cartilage tissue up to 5 weeks (i.e. long-term preservation):
Fresh bovine hyaline cartilage was harvested and cylindrical explants of 8mm (Figure 1A) were removed with a biopsy punch and cultured overnight in complete medium (DMEM 4.5g/L D-Glucose and L-Glutamine, 10% FBS, 1 % PSF, 1 % Fungizone, 1 % MEM Vitamins, 25mM HEPES and 50μg/ml Vitamin C); 
Cartilage defects of 4mm diameter were created to form a core and annulus repair construct (Figure 1 B). Before the defect was filled with the original core, both the inner core and outer annulus were cultured separately for 24 hours;
 Samples were then incubated in complete medium, or treated with Sprifermin (rhFGF 18) at a concentration of 100 ng/ml;
Treatments consisted of:
 one dose of rhFGF 18 for 24 hours, applied once a week (and repeated weekly) (1 +6); or
 one 24-hour treatment followed by 1 month of culture in complete medium (1 +30 days).  
Samples were harvested after 4 weeks of culture (incubating up to 5 weeks);
Push-out mechanical testing was performed using a custom testing rig (Figure 2E, [3]).
Ladel’s 4-week process comprising incubating the chondrocytes for 24 hours in the presence of rhFGF18 at 100 ng/mL followed by 6 days without rhFGF18 (1 + 6 [weekly cycle]) not only preserved the cartilage tissue, but provided the best mechanical strength. The (1 + 6 [weekly cycle]) had a mechanical strength of 10.2±3.7 kPa, as compared to the control (no rhFGF18) mechanical strength, i.e. 2.5±1.4 kPa.
Thus, Ladel does render obvious a method for long term preservation of tissue comprising incubating the tissue in medium comprising an amount of FGF-18 for up to 5 weeks, that is, Ladel teaches the limitations required by the current claims and as all limitations are found in one reference it is held that long term preservation of tissue comprising incubating or maintaining the tissue in a preservation medium comprising an amount of FGF-18 for up to 5 weeks is within the scope of the teachings of Ladel, and thus renders the invention of claim 19 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to incubate or maintain the tissue in a preservation medium comprising an amount of FGF-18 for up to 5 weeks.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Ladel.
Further regarding claim 19 and the limitation directed to incubating and maintaining the tissue such that the tissue maintains at least 60% of its bulk modulus during the long-term preservation, it is noted that, although Ladel teaches the (1 + 6 [weekly cycle]) provided the most significant increased levels of mechanical strength, i.e. 10.2±3.7 kPa, as compared to the control (no rhFGF18) mechanical strength, i.e. 2.5±1.4 kPa, Ladel does not comment on the tissue maintaining at least 60% of its bulk modulus.  
However, the method disclosed by Ladel is substantially the same as disclosed in Applicant’s specification (page 3, lines 1-7; and pages 7-8). Ladel exemplifies a four-week process of incubating the cartilage tissue in complete culture medium with weekly, 24-hour exposure to 100 ng/ml of Sprifermin (trFGF-18).
Therefore, although Ladel does not state the percentage of bulk modulus that is maintained by the preserved cartilage tissue, specifically at least 60%, it is noted that, under the principles of inherency, the fact that Ladel carries out the same method steps as in the instant application means that any and all results of the method of Ladel, whether recognized at the time of publication or not, were inherently achieved by the reference method.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004).  
It is additionally noted that Meloni (set forth above) discloses a 5-week process that is substantially the same as the process disclosed by Ladel.  Meloni’s Figure 2 illustrates using 100 ng/ml of rhFGF18 (Sprifermin) once per week during the cartilage explant preservation maintained the cartilage bulk modulus at a level equal to (100%) or greater than the level at initial explant for up to 5 weeks (i.e. at least 60%).  For example, the initial equilibrium modulus in the middle zone (30-60% depth) was approximately 1700 kPa, and remained at approximately 1700 kPa at week 5.
Thus, Meloni evidences maintaining at least 60% of the bulk modulus of cartilage tissue when conducting the 5-week process wherein the cartilage tissue is incubated in complete culture medium with weekly, 24-hour exposure to 100 ng/ml of Sprifermin (trFGF-18). Therefore, Meloni further evidences the method disclosed by Ladel would necessarily maintain at least 60% of its bulk modulus during the preservation.
Regarding claim 29, and the limitation “wherein the fresh preservation medium comprising FGF-18 comprises an antibiotic”, it is noted that Ladel teaches the cell culture medium comprises DMEM 4.5g/L D-Glucose and L-Glutamine, 10% FBS, 1 % PSF, 1 % Fungizone, 1 % MEM Vitamins, 25mM HEPES and 50μg/ml Vitamin C (page 15, lines 34-35).  It is noted that Tebubio.com evidences the component indicated as PSF is synonymous with the penicillin/streptomycin/amphotericin B antibiotics formulation.  Thus, Ladel’s disclosed medium comprises antibiotics, thus meeting the limitation of claim 29.
Regarding claim 30, Ladel teaches the FGF-18 used in Example 1 comprises Sprifermin (i.e. recombinant truncated FGF-18, (SEQ ID NO. 2)) (page 15, lines 20-28).  Ladel’s SEQ ID NO. 2 is identical to the claimed SEQ ID NO:2, thus meeting the limitation of claim 30.
Regarding claim 31, as set forth above regarding claim 30, Ladel’s disclosed FGF18 reads on Applicant’s claimed SEQ ID NO:2.  
Further, as to the claimed concentration of FGF-18, Ladel’s Example 1 used 100 ng/mL, thus the claimed range overlaps the prior art range.    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
As to the claimed concentration ranges for penicillin and streptomycin, it is noted as set forth above regarding claim 29, Tebubio.com evidences the 1% PSF disclosed by Ladel correlates to 100 U/ml of penicillin (i.e. 1% of 10,000 U/ml) and 100 µg/ml of streptomycin (i.e. 1% of 10,000 µg/ml), thus the claimed ranges overlap the prior art concentrations.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
As to the claimed concentration of fungizone ranging from about 1 to about 10 µg/ml, it is noted as set forth above regarding claim 29, Ladel teaches the culture medium comprises 1% PSF which is synonymous with penicillin/streptomycin/amphotericin B.  R&D Systems evidences that Fungizone is synonymous with Amphotericin B.  Tebubio.com evidences the 1% PSF disclosed by Ladel correlates to 2.5 µg/ml amphotericin B (i.e. 1% of 250 µg/ml). Thus, the claimed range overlaps the prior art concentration. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
As to medium comprising HEPES at a concentration ranging from 10 to 50 mM, Ladel teaches the cell culture medium comprises 25 mM HEPES (page 15, lines 34-35). Thus, the claimed range overlaps the prior art range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
As to the medium comprising ascorbic acid at a concentration from about 10 to about 100 µg/ml, Ladel teaches the cell culture medium comprises 50μg/ml Vitamin C (ascorbic acid) (page 15, lines 34-35).  Thus, the claimed range overlaps the prior art range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
As to the medium comprising MEM vitamins, Ladel teaches the cell culture medium comprises 1% MEM vitamins (page 15, lines 34-35), thus meeting the limitation of claim 31.
Further regarding the medium optionally comprising serum, Ladel teaches the medium comprises 10% FBS (page 15, lines 34-35).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ladel, as evidenced by Tebubio.com, R&D Systems and Meloni, as applied to claims 19 and 29-31 above, and further in view of Brighton et al., (Arthritis and Rheumatism, Vol. 22, No. 10 (October 1979), pages 1093-1101; previously cited) (“Brighton”).
The teaching of Ladel, as evidenced by Tebubio.com, R&D Systems and Meloni, is set forth above.
Regarding claim 20, as to the limitation regarding the temperature range of about 20°C to about 38°C, it is noted that Ladel is silent as to the culture temperature.  However, Brighton is directed to culturing and storage of cartilage tissue and specifically teaches storage at 37°C in standard culturing conditions, wherein the tissue remained viable for up to 60 days (8.5 weeks) (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incubate in storage medium at a temperature of 37°C (prior art range lies within the claimed range).
The person of ordinary skill in the art would have been motivated to modify the method of Ladel to use well-known culture conditions, i.e. temperature of 37°C, as taught by Brighton, for the predictable result of successfully maintaining the viability of the desired cartilage tissue, thus meeting the limitation of claim 20.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Ladel and Brighton because each of these teachings are directed at the cultivation and preservation of cartilage tissue.
Further regarding claim 20 steps (a), (b) and (c), it is noted that Ladel’s Example 1 adds the FGF-18 to the cultures in an intermittent manner.
Specifically, the rhFGF18 is added for one day (i.e. 24 hours +/- 4 hours), and thereafter the rhFGF18 is removed and the culture is continued for 6 days (144 hours) without rhFGF18 (i.e. preservation medium that does not comprise FGF-18). This scheme corresponds to a weekly cycle and Ladel teaches repeating the weekly cycle for 4 weeks of culture (up to 5 weeks) (i.e. repeating steps (a) and (b) until completion of preservation) (Ladel at page 12, lines 4-22).  
Thus, Ladel’s teaching meets the limitations of claim 20 steps (a), (b) and (c).


Response to Remarks

Rejections-Obviousness:
 Claim 19
As to Applicant’s remarks regarding amended claim 19, as discussed at Applicant’s remarks (pages 7-9), it is noted, for the reasons discussed above, the previous rejection of claims 19 and 29-31 under 35 USC 103 over Ladel, as evidenced by Tebubio.com and R&D Systems has been withdrawn, and new grounds of rejection have been set forth above, thus addressing amended claim 19, including the limitation directed to maintenance of at least 60% bulk modulus.  The rejection has considered all the claim limitations, including limitations describing an inherent result. The rejection specifically identifies the teaching of Example 1 of Ladel, which is substantially the same as the method disclosed in Applicant’s specification (page 3, lines 1-7; and pages 7-8). Ladel exemplifies a four-week process of incubating the cartilage tissue in complete culture medium with weekly, 24-hour exposure to 100 ng/ml of Sprifermin (trFGF-18).
Thus, under the principles of inherency, the fact that Ladel carries out the same method steps as in the instant application means that any and all results of the method of Ladel, whether recognized at the time of publication or not, were inherently achieved by the reference method.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004).  

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Primary Examiner, Art Unit 1633